Citation Nr: 0204418	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-03 562A	)	DATE
	)
	)                

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted a claim of entitlement to 
an increased rating for post traumatic stress disorder from 
30 percent disabling to 50 percent disabling.

The Board notes that in an appellate brief filed in April 
2001, the veteran, through his representative, put forth new 
claims for total disability based on individual 
unemployability (TDIU) and an earlier effective date.  By a 
January 2002 rating decision, the RO denied these claims.  
The veteran has not filed a notice of disagreement of this 
decision.  Accordingly, the claims for TDIU and an earlier 
effective date are not before the Board.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and the RO has obtained all 
relevant evidence necessary for an equitable disposition of 
this appeal.

2.  The veteran's post traumatic stress disorder is 
manifested by severe impairment in establishing and 
maintaining effective relationships due to such severe 
symptoms as emotional distancing, poor anger control, violent 
behavior, and verbally abusive interactions, resulting in 
total impairment in his ability to obtain or retain 
employment. 


CONCLUSION OF LAW

The criteria for a rating of 100 percent for post traumatic 
stress disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.27, 4.125-4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, during the pendency of this appeal 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal as the requirements under the new 
laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The RO provided the veteran 
with a copy of the July 2000 rating decision and the February 
2001 Statement of the Case.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran was 
afforded a VA examination in May 2000.  The RO obtained and 
reviewed VA outpatient treatment records dated from March 
2000 to April 2000.  Finally, the veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board concludes that the requirements under the VCAA have 
been satisfied.

The Boards notes that additional VA outpatient treatment 
records dated from August 2001 to January 2002 were obtained 
by the RO, but not reviewed in connection with the instant 
claim.  Also, social security records have not been 
associated with the file.  Given the outcome of this appeal, 
the Board finds that there is no prejudice to the veteran in 
proceeding with appellate review.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The history of this appeal shows that by rating decision 
dated in September 1999, the RO granted service-connection 
for post traumatic stress disorder (PTSD), and assigned a 30 
percent rating effective from May 31, 1999.  A February 2000 
RO rating decision granted a temporary total evaluation based 
on the veteran's hospitalization in excess of 21 days, 
effective from May 1999.  A July 2000 RO rating decision 
increased the rating to 50 percent disabling, effective from 
April 2000.  The 50 percent rating remains in effect.

VA outpatient treatment records dated from June 1999 to April 
2000 show the veteran attended group therapy for managing 
PTSD symptoms.  March 2000 session notes show the veteran 
continued to struggle with current life stressors.  He 
reported that his relationships were impaired by emotional 
distancing, poor anger control, and verbally abusive 
interactions.  He expressed guilt concerning physical abuse 
in a prior relationship and lack of contact with his oldest 
son since a divorce.  He remained substance abuse free and 
used anger management and self-talk as coping skills to 
moderate his PTSD symptoms and prevent relapse.  The veteran 
was noted to have experienced major losses and that he 
suffered from chronic, severe PTSD symptoms.  He made some 
progress in therapy, but continued to struggle with core 
symptoms. 

The veteran was also individually interviewed in April 2000.  
The veteran reported that his last job involved temporary 
clerical/sales work and that he did not work in the past 30 
days.  He expressed dissatisfaction with his marriage, but 
felt satisfied with his living situation.  He had serious 
conflicts with his spouse and family in the past 30 days, 
although no physical or sexual abuse occurred.  He reported 
no serious conflicts with other people during that time.  The 
veteran also indicated that he was bothered considerably by 
social problems.  The interviewer noted that the veteran 
severely isolated himself and volunteered at the VAMC in St. 
Louis.  The veteran reported experiencing psychological or 
emotional problems for 20 days during the past 30 days.  He 
also reported experiencing serious depression, anxiety, or 
tension, as well as problems with understanding, 
concentrating, remembering, and controlling his violent 
behavior.  He was prescribed medication in the past month.  
He denied suicidal ideations or attempts during the past 30 
days.

The report on a VA examination conducted in May 2000 shows 
the examiner reviewed the claims file.  The examiner noted 
that the veteran lived with his spouse and an 18-year-old 
person.  The veteran continued to attend group therapy.  He 
related that he had a preoccupation with his own death and 
hesitated to leave his house.  He found it took effort to go 
in for his appointments.  He described feelings of panic, 
increased respiration and pounding heart beats, about twice 
per month.  He awakened startled from his sleep three times a 
week.  He continued to argue with his spouse.  He planned to 
add a new therapy group.  The examiner noted that the veteran 
was causally attired and appeared sleepy.  He was oriented 
and cooperative.  Attention and concentration were retained.  
Thought processes were coherent; no thought disorder.  
Thought content reflected a preoccupation with Vietnam 
trauma.  Mood and affect were depressed, worried, anxious, 
and hesitant, but expression was blunted.  Insight and 
judgment were retained.  Diagnoses on Axis I was PTSD, 
chronic; heroin, alcohol, and cocaine dependencies, in 
remission.  Diagnosis on Axis II was personality disorder by 
history.  Global Assessment of Functioning (GAF) score was 45 
overall, and 50 for PTSD in isolation.  

A VA physician's note dated in October 2000 shows the veteran 
suffered from nightmares, intrusive recollections, and 
avoidant symptoms.  It was noted that the veteran had a 
history of great difficulty controlling his temper, but in 
recent years, he had made some gains with this problem.  The 
veteran also had trouble with authority and physical problems 
in addition to his PTSD symptoms.  The examiner indicated 
that the veteran worked hard on his symptoms, but they were 
long standing, and he did not anticipate a significant 
resolution in the foreseeable future.  The examiner concluded 
that he considered the veteran 100 percent disabled with 
respect to employment and assigned him a GAF score of 32.    

VA outpatient treatment records from August 2001 to January 
2002 show that in August 2001, the veteran's diagnosis on 
Axis I was PTSD.  Diagnosis on Axis IV was mixed 
moderate/severe stressors.  GAF score was 35.  Therapy notes 
from November 2001 show the veteran indicated he wanted 
another medication for his anxiety.  Session notes from 
November 2001 show the veteran was negative for suicidal and 
homicidal ideations.  Session notes from December 2001 show 
the veteran was oriented to time, place, and person, and 
negative for suicidal and homicidal ideations.  He expressed 
frustration over financial issues and with his spouse's child 
care business because the children "got on his nerves," but 
he realized the necessity of the business.  He expressed some 
ambivalence over his daughter's return for the holidays from 
school.  Session notes from January 2002 show the veteran was 
negative for suicidal and homicidal ideations. 

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which prescribes a 50 percent rating for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R.§ 4.130, Diagnostic Code 9411.

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R.§ 4.130, Diagnostic 
Code 9411.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  The May 2000 VA examiner 
noted a GAF score of 50.  A GAF score of 41 to 50 is 
indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.  A VA physician 
assigned a GAF score of 32 in October 2000.  In August 2001, 
a VA physician assigned a GAF score of 35.  A GAF score of 31 
to 40 is indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The most recent GAF's show that the veteran's current 
level of functioning is manifested by major impairment in 
psychological, social, and occupational functioning.  

The Board finds that the veteran's PTSD is productive of 
symptomatology that is consistent with the criteria provided 
for a 70 percent rating under Diagnostic Code 9411, as there 
is evidence of deficiencies in most areas of functioning due 
to an impaired impulse control and difficulty in adapting to 
stressful circumstances.  The evidence shows that the 
veteran's relationships are impaired by emotional distancing, 
poor anger control, and verbally abusive interactions.  He 
expressed that he had serious conflicts with his spouse and 
family.  The May 2000 VA examiner described the veteran's 
mood as depressed, worried, anxious, and hesitant, and that 
he exhibited a blunted affect.  The Board further observes 
that the veteran requires constant psychotherapy for his 
PTSD, which demonstrates the severity of his PTSD symptoms.  
Indeed, VA March 2000 session notes reported that the veteran 
suffered from severe PTSD symptoms.  Although the veteran has 
expressed guilt concerning a previous physical abusive 
relationship and has not reported any current physical or 
sexual abuse, the Board observes that the veteran must manage 
his anger and reported violent behavior, with anger 
management and self-talk coping skills to moderate his 
symptoms.  

The Board also finds that to a certain extent, the exhibited 
PTSD symptomatology is consistent with a greater degree of 
occupational and social impairment, to include the criteria 
provided for a 100 percent rating under Diagnostic Code 9411, 
in that there is evidence of severe interference with 
employment.  A VA physician indicated that the veteran's 
symptoms were long standing and that he did not anticipate a 
significant resolution in the foreseeable future.  He 
concluded that the veteran is 100 percent disabled with 
respect to employment.  The Board resolves all doubt in the 
veteran's favor and finds that the veteran's overall 
disability picture, as described above, more closely 
approximates the criteria for a 100 percent rating.   38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The veteran's disability has been assigned the maximum 
schedular rating under Diagnostic Code 9411, which is also 
the maximum rating assigned on an extraschedular basis.  
Accordingly, the Board need not consider the veteran's case 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).

ORDER

An increased rating of 100 percent, for the full period of 
his appeal, for post traumatic stress disorder is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

